AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Casi;: (Modified) :                                                     gelofl   15
                                     UNITED STATES DISTRICT CO
                                                SOUTHERN DISTRICTOF CALIFORNIA                                 MAR 2 2 2019

                       ·United States of America
                                   v.

                        Juan Luis Lopez-Araujo                                      CaseNumber: 3:19-mj-21392

                                                                                    Karen M Stevens
                                                                                    Defendant's Attorney


REGISTRATION NO. 50280279
THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                            ~~~---"~~~~~~~~~~~~~~~~~~~~~~~~-


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




  D Count(s)           ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 D TIME SERVED                               iZ5.                 I d-0    ,    days     \
                                                                               ( one h vnc\ '( r? c(       Ivy.;:' <Yi-'-/ )
  lZl Assessment: $10 WAIVED lZl Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                                               Friday, March 22, 2019
                                                                               Date of Imposition of Sentence


 Received         .·
               DUSM'
                       't~-
                       "'Z.                                                         ./!;~
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                   3:19-mj"21392
